Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Attorney Docket number: EHF-18-1758/369254-000586
Filling Date: 1/8/19
Priority Date: 7/14/16
Inventor: Hirmer et al.
Examiner: Bilkis Jahan

DETAILED ACTION
1.	This office action responds to an amendment filed on 10/18/2021.

Acknowledgement
2.	The amendment filed on 10/18/2021, responding to the office action mailed on 07/22/2021, has been entered into the record. The present office action is made with all the suggested amendments being fully considered. Accordingly, pending in this office action are claims 20-25, 27-33 and 34.


Allowable Subject Matter
3.	Claims 20-25, 27-33 and 34 are allowed.

4.	The following is an examiner’s statement of reasons for allowance: 


the first layers are formed from a radiation-transmissive and electrically conductive material, and the first mirror structure has a plurality of through-contacts extending vertically throughout the first layers and the second layers, the through-contacts being formed from an electrically conductive material in combination with all other limitations as recited in claim 20.

6.	The applied prior arts neither anticipate nor render the claimed subject matter obvious because they fail to teach the claimed component comprising: the second transition zone comprises a structured main surface having second decoupling structures, and the second decoupling structures have an average lateral width less than the second peak wavelength and greater than the third peak wavelength in combination with all other limitations as recited in claim 28.

7.	The applied prior arts neither anticipate nor render the claimed subject matter obvious because they fail to teach the claimed component comprising: the second transition zone comprises a structured main surface having second decoupling structures, and the second decoupling structures have an average lateral width less than the second peak wavelength and greater than the third peak wavelength in combination with all other limitations as recited in claim 30.


8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILKIS JAHAN whose telephone number is (571)270-5022. The examiner can normally be reached Monday-Friday, 8:00 am-5 Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/BILKIS JAHAN/Primary Examiner, Art Unit 2896